J-S57029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: T.S.A., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: J.B., MOTHER

                                                 No. 638 EDA 2014


                Appeal from the Decree January 15, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000727-2013
                                    CP-51-DP-0001514-2012

IN THE INTEREST OF: D.K.R., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: J.B., MOTHER

                                                 No. 639 EDA 2014


                Appeal from the Decree January 15, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000728-2013
                                    CP-51-DP-0001512-2012

IN THE INTEREST OF: T.M.A., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: J.B., MOTHER

                                                 No. 640 EDA 2014
J-S57029-14


                    Appeal from the Decree January 15, 2014
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000729-2013
                                        CP-51-DP-0001513-2012

BEFORE: DONOHUE, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                                  FILED MARCH 03, 2015

       Appellant, J.B. (Mother), appeals from the January 15, 2014 decrees

involuntarily terminating her parental rights, and the January 15, 2014

orders changing the permanency goals to adoption with respect to her sons,

D.K.R., born in August 2006, and T.M.A., born in September 2009, and her

daughter, T.S.A., born in June 2012 (collectively, the Children). 1         After

careful review, we affirm.

       The trial court aptly set forth the factual history of this case in its

opinion, which we adopt herein.                See generally Trial Court Opinion,

4/21/14, at 1-9. We summarize the relevant procedural history of this case

as follows. On December 27, 2013, the Philadelphia Department of Human

Services, Children and Youth Division (DHS), filed separate petitions for the

involuntary termination of Mother’s parental rights and for a goal change to

adoption.    The trial court held a hearing on the petitions on January 15,

2014, during which DHS presented the testimony of its caseworker, Betsy
____________________________________________
1
   On January 15, 2014, the trial court entered a decree involuntarily
terminating the parental rights of D.K.R.’s natural father, R.R. On March 12,
2014, the trial court entered decrees involuntarily terminating the parental
rights of T.M.A.’s and T.S.A.’s natural father, A.A. Mother testified that A.A.
died in October 2012, prior to the subject proceeding. N.T., 1/15/14, at 43-
44. Neither R.R. nor A.A. is a party to this appeal.



                                           -2-
J-S57029-14


Lee, and foster care agency caseworker, Amina Huff.2 The Child Advocate

presented the testimony of T.M., the Children’s foster mother.         Mother

testified on her own behalf.

       By decrees dated and entered on January 15, 2014, the trial court

involuntarily terminated Mother’s parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b).3 By orders dated January 15, 2014, the

court changed the Children’s goal to adoption.       On February 18, 2014,

Mother timely filed notices of appeal and concise statements of errors

complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a)(2)(i), which this Court consolidated sua sponte.4       See

generally Pa.R.A.P. 513.


____________________________________________
2
  Counsel for the parties stipulated that, if called to testify by DHS, the
witnesses would testify consistent with the Statement of Facts attached as
Exhibit A to the involuntary termination petitions. N.T., 1/15/14, at 6.
3
  We observe that the trial court sent the certified record to this Court more
than one month past the date it was due. Therefore, despite diligence by
this Court, the processing of this appeal has been delayed.
4
   As noted above, the trial court entered its final decrees terminating
Mother’s parental rights to the Children and orders changing the
permanency goal to adoption on Thursday, January 15, 2014. The trial
court’s docket indicates that notices of entry of all of the decrees and orders
were served on Mother by hand delivery on that same day. See generally
Pa.R.C.P. 236 (directing the prothonotary to immediately provide each party
and/or counsel with notice of the entry of an order and to note the same in
the docket). Therefore, Mother’s notices of appeal were due on Friday,
February 14, 2014. See generally Pa.R.A.P. 903(a). However, upon
informal inquiry, this Court has learned that the trial court was closed on
February 14, 2014 due to inclement weather.               Additionally, Monday,
(Footnote Continued Next Page)


                                           -3-
J-S57029-14


      On appeal, Mother presents the following two issues for our review.

             1. Whether the trial court committed error by
             involuntarily terminating [M]other’s parental rights
             where such determination was not supported by
             clear and convincing evidence establishing grounds
             for termination under the Adoption Act, 23 Pa.C.S.A.
             § 2511(a)(1), (a)(2), (a)(5), and (a)(8)?

             2. Whether the trial court committed error by
             involuntarily terminating [M]other’s parental rights
             and     changing   the   permanency     goal   from
             reunification with the parent to adoption without
             giving primary consideration to the developmental,
             physical and emotional needs and welfare of the
             children as required by the Adoption Act, 23
             Pa.C.S.A. § 2511(b)?

Mother’s Brief at 5.

      The crux of Mother’s argument on appeal is that DHS did not satisfy its

burden of proof with respect to the goal change to adoption and the

involuntary termination of her parental rights because DHS failed to provide

reasonable efforts to reunify her with the Children. Mother’s Brief at 18. We

first address Mother’s argument with respect to the change of goal orders,

which we review according to the following standard of review.

             In cases involving a court’s order changing the
             placement goal … to adoption, our standard of
             review is abuse of discretion. To hold that the trial
             court abused its discretion, we must determine its
                       _______________________
(Footnote Continued)

February 17, 2014 was President’s Day, a Commonwealth holiday. It is
axiomatic that when calculating a filing period, government holidays are
excluded. 1 Pa.C.S.A. § 1908. Therefore, Mother had until Tuesday,
February 18, 2014 to timely file her notices of appeal. As a result, we are
satisfied that we possess appellate jurisdiction in this case.



                                            -4-
J-S57029-14


              judgment was manifestly unreasonable, that the
              court disregarded the law, or that its action was a
              result of partiality, prejudice, bias or ill will. While
              this Court is bound by the facts determined in the
              trial court, we are not tied to the court’s inferences,
              deductions and conclusions; we have a responsibility
              to    ensure    that    the    record   represents     a
              comprehensive inquiry and that the hearing judge
              has applied the appropriate legal principles to that
              record. Therefore, our scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (citations omitted), appeal

denied, 959 A.2d 320 (Pa. 2008); accord In re R.J.T., 9 A.3d 1179, 1190

(Pa. 2010).

        This matter is controlled by the Juvenile Act5, which was amended in

1998 to conform to the federal Adoption and Safe Families Act (ASFA).6 In

re M.S., 980 A.2d 612, 615 (Pa. Super. 2009), appeal denied, 985 A.2d 220

(Pa. 2009). With respect to the two acts, we have recognized the following.

              Both statutes are compatible pieces of legislation
              seeking to benefit the best interest of the child, not
              the parent …. ASFA promotes the reunification of
              foster care children with their natural parents when
              feasible …. Pennsylvania’s Juvenile Act focuses upon
              reunification of the family, which means that the
              unity of the family shall be preserved “whenever
              possible.”

Id., citing 42 Pa.C.S.A. § 6301(b)(1). As such, child welfare agencies are

required to make reasonable efforts to return a foster child to his or her


____________________________________________
5
    42 Pa.C.S.A. §§ 6301-6375.
6
    42 U.S.C. §§ 671-679.



                                           -5-
J-S57029-14


biological parent. In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006). When

those efforts fail, the agency “must redirect its efforts toward placing the

child in an adoptive home.” Id. (citation omitted).

      At permanency review hearings for dependent children removed from

the parental home, a trial court must consider the following factors.

            § 6351. Disposition of dependent child

                                            …

            (f) Matters to be determined at permanency
            hearing.—

            At each permanency hearing, a court shall determine
            all of the following:

                  (1) The     continuing necessity      for   and
                  appropriateness of the placement.

                  (2) The appropriateness, feasibility and extent
                  of compliance with the permanency plan
                  developed         for        the          child.

                  (3) The extent of progress made toward
                  alleviating  the   circumstances    which
                  necessitated   the   original  placement.

                  (4) The appropriateness and feasibility of the
                  current placement goal for the child.

                  (5) The likely date by which the placement
                  goal for the child might be achieved.

                  (5.1) Whether reasonable efforts were made to
                  finalize the permanency plan in effect.

                  (6) Whether the child is safe.

                                      …


                                     -6-
J-S57029-14


                  (9) If the child has been in placement for at
                  least 15 of the last 22 months or the court has
                  determined that aggravated circumstances
                  exist and that reasonable efforts to prevent or
                  eliminate the need to remove the child from
                  the child’s parent, guardian or custodian or to
                  preserve and reunify the family need not be
                  made or continue to be made, whether the
                  county agency has filed or sought to join a
                  petition to terminate parental rights and to
                  identify, recruit, process and approve a
                  qualified family to adopt the child ….

42 Pa.C.S.A. § 6351(f).    “These statutory mandates clearly place the trial

court’s focus on the best interests of the child.” S.B., supra at 978 (citation

omitted).    We have stated, “[s]afety, permanency, and well-being of the

child must take precedence over all other considerations.”        Id. (citation

omitted) (emphasis in original).     Moreover, the burden is on the child

welfare agency “to prove the change in goal would be in the child’s best

interest.”   In re D.P., 972 A.2d 1221, 1227 (Pa. Super. 2009) (citation

omitted).

      Instantly, we conclude the record evidence demonstrates that DHS

made reasonable efforts to reunify Mother with the Children.      Further, the

trial court did not commit an error of law or abuse its discretion in changing

the Children’s permanency goals to adoption.           Betsy Lee, the DHS

caseworker, testified that DHS provided In Home Protective Services to this

family after learning that Mother tested positive for cocaine when she gave

birth to her youngest child, T.S.A., in June 2012, and that Mother suffered

from bipolar disorder but was not receiving mental health care.           N.T.,

                                     -7-
J-S57029-14


1/15/14, at 9.      On August 20, 2012, after Mother had missed multiple

medical appointments for T.S.A., DHS sent a nurse to Mother’s home who

found that T.S.A. had a low birth weight. Id. at 10; Petition for Involuntary

Termination of Parental Rights, Exhibit A, at ¶¶ f-j. As a result, T.S.A. was

admitted to St. Christopher’s Hospital.

      On August 23, 2012, DHS removed the Children from Mother’s custody

after learning that she refused to comply with a safety plan developed by

DHS for the Children.        N.T., 1/15/14, at 11; Petition for Involuntary

Termination of Parental Rights, Exhibit A, at ¶¶ o-q. On August 24, 2012,

DHS referred Mother to the Clinical Evaluation Unit (CEU).        Petition for

Involuntary Termination of Parental Rights, Exhibit A, at ¶ r. Following an

evaluation at the CEU, Mother was diagnosed with cocaine and alcohol

dependence. Id. at ¶ s. The CEU recommended that Mother participate in

inpatient treatment at the Gaudenzia Diagnostic Rehabilitation Center

(Gaudenzia) in Philadelphia. Id.

      On August 29, 2012, the trial court adjudicated the Children

dependent.       Lee testified that the permanency goal for this family was

reunification.    N.T., 1/15/14, at 12.   DHS established Family Service Plan

(FSP) objectives for Mother including participating in a parenting program

and in a drug and alcohol program.        Id. at 13.   Further, Mother was to

obtain a psychological evaluation and to follow all recommendations.     Id.;

Petition for Involuntary Termination of Parental Rights, Exhibit A, at ¶ u. In


                                      -8-
J-S57029-14


addition, DHS arranged for supervised visits on a biweekly basis for Mother

and the Children.    Petition for Involuntary Termination of Parental Rights,

Exhibit A, at ¶ t.     In total, DHS held FSP meetings in September and

December of 2012, and in July of 2013. Id. at ¶¶ u, x, bb.

       In September of 2012, DHS referred Mother to the Achieving

Reunification Center (ARC) for parenting classes. N.T., 1/15/14, at 13. Lee

testified that she met with Mother after becoming the caseworker for this

family in January 2013 and that Mother told her she did not want to continue

participating with ARC. Id. at 15. On March 7, 2013, ARC closed Mother’s

case   for   non-participation.   Id.    at   16-17;   Petition   for   Involuntary

Termination of Parental Rights, Exhibit A, at ¶ z.       Lee testified that DHS

provided Mother tokens for transportation but that she reduced Mother’s

tokens upon learning that she had stopped participating with ARC.             N.T.,

1/15/14, at 27-28. Lee testified that after she reduced Mother’s tokens, she

never heard from Mother again. Id.

       In addition, the record reveals that the foster care agency established

an Individual Service Plan (ISP) for Mother including attending visits with the

Children, attending and completing parenting classes, securing appropriate

housing, and attending and completing drug rehabilitation.              Id. at DHS

Exhibit 11. Lee testified that DHS changed the Children’s goal to adoption

two days before the subject proceeding because Mother failed to comply

with her objectives.    Id. at 21-22.     The competent testimonial evidence


                                        -9-
J-S57029-14


reveals that the only FSP and ISP objective Mother satisfied was consistently

attending supervised visits. Id. at 30.

      Indeed, with respect to her mental health objective, Mother testified

she is diagnosed with “bipolar depressive” disorder, and she is not receiving

treatment for it. N.T., 1/15/14, at 50-51. Mother implied she does not have

medical insurance.    Id. at 51.    Moreover, Mother testified she has not

requested that DHS help her acquire medication for her mental health

needs.   Id.   With respect to housing, Mother testified she lives in a room

that she rents and that the room is not large enough for the Children to live

with her. Id. at 51-52. With respect to parenting classes, Mother testified

she did not complete the program at ARC. Id. at 52. Further, with respect

to the drug and alcohol program, Mother testified that, although she

completed the program at Gaudenzia, she did not complete the program at

ACT Recovery House, which Gaudenzia had recommended.           Id. at 52-54,

57.

      Based on the foregoing record evidence, we conclude that DHS made

reasonable efforts to reunify Mother with the Children by providing in-home

services, developing a safety plan, setting the Children’s permanency goal as

reunification, establishing FSP objectives, holding FSP meetings to review

Mother’s progress, and providing transportation tokens to help her comply

with her objectives. Our case law is clear that the Commonwealth has not

“made itself guarantor of the success of the efforts to help parents assume


                                    - 10 -
J-S57029-14


their parental duties.” In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002)

(citation omitted). Likewise, a parent has an affirmative duty to cooperate

with DHS.     Id.    Here, the record demonstrates Mother has failed to

cooperate with DHS in satisfying her FSP and ISP objectives and by stopping

all communication with Lee in early 2013.       N.T., 1/15/14, at 27-28.     We

therefore conclude DHS fulfilled its mandate to provide reasonable efforts.

      In addition, we discern no abuse of discretion by the court in changing

the Children’s permanency goals to adoption. Lee testified that the Children

reside in a pre-adoptive foster home, where their needs are met.            N.T.,

1/15/14, at 3, 5. The oldest child, D.K.R., who was in first grade at the time

of the hearing, receives therapy for extreme sexual behavior.        Id. at 3-4.

Lee testified that, as a result of his behavior, DHS planned to move him to

another foster home where he will be the only child or the youngest child.

Id. at 4. Lee testified she is “hoping that [D.K.R.’s] behaviors will get better

with therapy, as therapy goes along. He just began medication so we hope

that his behaviors will get better and he can soon return to … his brother.”

Id. T.M., the Children’s foster mother, testified that, “once they get some

help for [D.K.R.], he is welcome back into my home.”           Id. at 44.    Lee

testified that T.M.A. does not have any special needs.       Id. at 4-5.    With

respect to T.S.A., although Child Link Services monitors her because of her

diagnosis of failure to thrive during infancy, Lee testified that T.S.A. is doing

fine. Id. at 5. Based on the totality of the record evidence, we conclude


                                     - 11 -
J-S57029-14


that changing the permanency goals to adoption furthers the safety,

permanency, and well-being of the Children who had been in placement for

nearly seventeen months at the time of the hearing. See S.B., supra.

     We next review the termination decrees according to the following

standard of review.

           [A]ppellate courts must apply an abuse of discretion
           standard    when    considering       a   trial  court’s
           determination of a petition for termination of
           parental rights.    As in dependency cases, our
           standard of review requires an appellate court to
           accept the findings of fact and credibility
           determinations of the trial court if they are supported
           by the record. In re R.J.T., 608 Pa. 9, 9 A.3d 1179,
           1190 (Pa. 2010).        If the factual findings are
           supported, appellate courts review to determine if
           the trial court made an error of law or abused its
           discretion. Id.; R.I.S., 36 A.3d [567,] 572 [(Pa.
           2011) (plurality)]. As has been often stated, an
           abuse of discretion does not result merely because
           the reviewing court might have reached a different
           conclusion. Id.; see also Samuel Bassett v. Kia
           Motors America, Inc., 34 A.3d 1, 51 ([Pa.] 2011);
           Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
           Instead, a decision may be reversed for an abuse of
           discretion only upon demonstration of manifest
           unreasonableness, partiality, prejudice, bias, or ill-
           will. Id.

           As we discussed in R.J.T., there are clear reasons for
           applying an abuse of discretion standard of review in
           these cases. We observed that, unlike trial courts,
           appellate courts are not equipped to make the fact-
           specific determinations on a cold record, where the
           trial judges are observing the parties during the
           relevant hearing and often presiding over numerous
           other hearings regarding the child and parents.
           R.J.T., 9 A.3d at 1190. Therefore, even where the
           facts could support an opposite result, as is often the
           case in dependency and termination cases, an

                                    - 12 -
J-S57029-14


            appellate court must resist the urge to second guess
            the trial court and impose its own credibility
            determinations and judgment; instead we must defer
            to the trial judges so long as the factual findings are
            supported by the record and the court’s legal
            conclusions are not the result of an error of law or an
            abuse of discretion. In re Adoption of Atencio,
            539 Pa. 161, 165, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

            Our case law has made clear that under Section
            2511, the court must engage in a bifurcated process
            prior to terminating parental rights. Initially, the
            focus is on the conduct of the parent. The party
            seeking termination must prove by clear and
            convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007), citing 23 Pa.C.S.A.

§ 2511.   The burden is on the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).


                                    - 13 -
J-S57029-14


      It is well-established that child welfare agencies must make reasonable

efforts to reunify a parent with his or her child prior to filing a termination

petition. In re Adoption of R.J.S., 901 A.2d 502, 507 (Pa. Super. 2006)

(citation omitted). However, the failure of an agency to provide such efforts

for reunification does not preclude the termination of parental rights. In the

Interest of D.C.D., --- A.3d ---, 2014 WL 7089267, *10 (Pa. 2014). We

also note that the duties of agencies have reasonable limits.     “If a parent

fails to cooperate or appears incapable of benefiting from reasonable efforts

supplied over a realistic period of time, the agency has fulfilled its mandate

and upon proof of satisfaction of the reasonable good faith effort, the

termination petition may be granted.” A.L.D., supra.

      Instantly, as discussed above, we conclude that DHS made reasonable

efforts to reunify Mother with the Children prior to filing the termination

petitions.   Further, we conclude that the trial court properly terminated

Mother’s parental rights pursuant to Section 2511(a)(2) and (b), which

provide as follows.

             § 2511. Grounds for involuntary termination

             (a) General Rule.—The rights of a parent in regard
             to a child may be terminated after a petition filed on
             any of the following grounds:

                                       …

                  (2) The repeated and continued incapacity,
                  abuse, neglect or refusal of the parent has
                  caused the child to be without essential
                  parental care, control or subsistence necessary

                                     - 14 -
J-S57029-14


                 for his physical or mental well-being and the
                 conditions and causes of the incapacity, abuse,
                 neglect or refusal cannot or will not be
                 remedied by the parent.

                                      …

           (b)     Other    considerations.--The       court     in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the
           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not
           consider any efforts by the parent to remedy the
           conditions described therein which are first initiated
           subsequent to the giving of notice of the filing of the
           petition.

23 Pa.C.S.A. § 2511(a)(2), (b); see also In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc) (stating that this Court need only agree with

any one subsection of 2511(a), in addition to Section 2511(b), in order to

affirm the termination of parental rights), appeal denied, 863 A.2d 1141 (Pa.

2004).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following.

           (1) repeated and continued incapacity, abuse,
           neglect or refusal; (2) such incapacity, abuse,
           neglect or refusal caused the child to be without
           essential parental care, control or subsistence
           necessary for his physical or mental well-being; and
           (3) the causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied.


                                    - 15 -
J-S57029-14


In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination [of parental rights under Section

2511(a)(2),] due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.”     A.L.D.,

supra at 337 (citation omitted).

      With respect to Section 2511(b), the requisite analysis is as follows.

            Subsection 2511(b) focuses on whether termination
            of    parental    rights  would    best   serve   the
            developmental, physical, and emotional needs and
            welfare of the child. In In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005), this Court stated,
            “Intangibles such as love, comfort, security, and
            stability are involved in the inquiry into the needs
            and welfare of the child.” In addition, we instructed
            that the trial court must also discern the nature and
            status of the parent-child bond, with utmost
            attention to the effect on the child of permanently
            severing that bond. Id. However, in cases where
            there is no evidence of a bond between a parent and
            child, it is reasonable to infer that no bond exists.
            In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
            2008). Accordingly, the extent of the bond-effect
            analysis necessarily depends on the circumstances of
            the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In this case, the record evidence demonstrates that Mother’s repeated

and continued incapacity, neglect, and refusal to comply with her FSP and

ISP objectives have caused the Children to be without essential parental

care, control or subsistence necessary for their physical or mental well-

being. Further, the causes of the incapacity, neglect or refusal cannot or will

                                    - 16 -
J-S57029-14


not be remedied.7       As such, the trial court did not abuse its discretion in

terminating Mother’s parental rights pursuant to 2511(a)(2).             See S.P.,

supra.

       With respect to Section 2511(b), Mother argues the record evidence

does not support termination because DHS did not present expert testimony

or a bonding evaluation.         We disagree.      It is well-established that, when

evaluating a parental bond, “the court is not required to use expert

testimony.     Social workers and caseworkers can offer evaluations as well.

Additionally, Section 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d 1108, 1115-1116 (Pa. Super. 2010) (internal citations

omitted).

       Moreover, our Supreme Court has explained that, “the mere existence

of a bond or attachment of a child to a parent will not necessarily result in

the denial of a termination petition.” In re T.S.M., 71 A.3d 251, 267 (Pa.

2013). The Court further stated that, “[c]ommon sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents.”

Id. at 268 (citation omitted). The Court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking
____________________________________________
7
  Notably, Lee testified that Mother has eleven children in total, and that
none of them reside with her. N.T., 1/15/14, at 34. Mother’s parental rights
have been terminated as to three of her older children.           Petition for
Involuntary Termination of Parental Rights, Exhibit A, at ¶¶ a-c.



                                          - 17 -
J-S57029-14


clock of childhood ever in mind.” The Court observed that, “[c]hildren are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail … the result, all too often, is

catastrophically maladjusted children.” Id. at 269.

       In this case, the testimonial evidence reveals the Children know

Mother who consistently attended supervised visits with them during their

placement.8 Indeed, they refer to Mother as “Mom.” N.T., 1/15/14, at 31,

41. However, Amina Huff, who supervised visits for the foster care agency,

testified that the Children are “[v]ery attached to the foster [m]om.” Id. at

39. Huff testified as follows.

              Q. Do you feel there would be any detrimental effect
              on any one of the three children if the parental rights
              were terminated?

              A. No.

              Q. Why do you say that?

              A. Because just with the attachment they have with
              the foster parent. I don’t see it ever being like that
              with either of the parents.

Id. at 40. Likewise, Lee testified there would not be any negative effect on

the Children if Mother’s parental rights are terminated.       Id. at 25.   She
____________________________________________
8
  Lee testified that Mother was incarcerated from September to December of
2013, and that she did maintain communication with the Children during
that time. N.T., 1/15/14, at 19-20. Mother testified that she was arrested
for aggravated assault as a result of a dispute with R.R., the father of D.K.R.
Mother testified that she is not on probation or parole and that the charge
resulting from the domestic dispute is fully resolved. Id. at 49.



                                          - 18 -
J-S57029-14


testified the Children exhibit a mother/child bond with their foster mother.

Id. at 24. Lee explained why it would not be detrimental to the Children to

terminate Mother’s parental rights as follows.

             The [C]hildren don’t seem like they are really
             attached to Mom on that level. They go about their
             everyday life when I see them. It doesn’t make a
             difference. They are not asking about Mom. They
             are not saying, when can I see my Mom again?
             When she was incarcerated, they didn’t ask to see
             her or anything.    They seemed to do just fine
             without [her].

Id. at 25.

        Based upon our thorough review, we discern no abuse of discretion by

the trial court in concluding that terminating Mother’s parental rights “would

best serve the developmental, physical, and emotional needs and welfare” of

the Children. The record testimony reveals the existence of a bond with the

foster mother and more importantly, a lack of bond between Mother and the

Children.    See, e.g., J.M., supra.     We further observe that, although the

Child Advocate did not file a brief in this appeal, the Child Advocate stated

on the record in open court at the conclusion of the hearing that DHS met its

burden of proof with respect to the involuntary termination of Mother’s

parental rights.   See S.P., supra.      As a result, Mother’s issues on appeal

fail.

        Based on the foregoing, we conclude all of Mother’s issues are devoid

of merit.      Accordingly, the trial court’s January 15, 2014 decrees




                                       - 19 -
J-S57029-14


involuntarily terminating Mother’s parental rights and orders changing the

permanency goals to adoption are affirmed.

     Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/2015




                                  - 20 -